Title: Burgess Griffin to Thomas Jefferson, 27 December 1809
From: Griffin, Burgess
To: Jefferson, Thomas


          
            Dear Sir
            Popelar forrest 
                     Decr 27th 1809
          
           
		  
		  
		  I have seeun mr Johnson Since he returnd from Richmond hee Still Sais he is antious to take the Crop of tobo on the termes I mentioned to you I am gitting it down fast as I can & intend to open a few hogds & if he will not giv what you Seeame to be willin to take he heer deductting the Carridg I Can Still Send it on to Richmond with out haveing any more opened hear tho my opinion th is that he will act liberal  
		  I have not Sold the wheete yet as I never could git nore than 5 Shillings Cash & it is less now I expect to git it grownd & Send it to richmond towards Spring when the Carredg will fall which is now unusualy high: we have seven hundred & twenty seven bushels for market which is near a hundred bushels less than I Counted on:
			 
			 
		  
		  
		   
		  the Crop of corn was 700 barrels in all deducting the overseears Sheer 88. barrels & 125 used before we ware done measureing for fattening
			 the hogs & otherwise remander 487 which will be no more than Sufficiant our use to push the Stock of hogs
		  
		  mr Richerson thinks it will take him 2 weekes yet to finnish the plastering he has never loste one day Since he began
		  
		  
		  
		  thar was not more than halfe lathes suffisiant for the work I think by keeping
			 good fiers thare will not be any danger of the plastering tho Strang to tell that 
                     
                     
                     
                     
                     
                     
                     
                     
                     Superior man of obstanancy Scot has actuly Commenced Cleearing
				& building of negres houses on Stithss Entry
			 
				mr harrison seas he can expects us to keep him from injuring of the land untill he can git possesion I went to See him on the Subject & gave in him notis that he mout expect to be delte with as the law directed in Such cases but he Sais he Shall perseede in defiance of law or gospel
          the table Clothe & towels war found Since mr Randalph went from har
          
            Pray recieve my best wishes for your helthe
            
                  Burgess Griffin
          
        